Exhibit 10.1

FOURTH ADDENDUM TO LEASE

          This Fourth Addendum to Lease (the “Fourth Addendum”) is made and
entered into this 25th day of June, 2012, as an addendum to that certain Lease
for the real property located at 350 Oak Grove Parkway, Vadnais Heights,
Minnesota, made as of December 15, 2003, by and between VRT Properties, LLC, as
successor to Vadnais Heights Investment Company, a Minnesota general
partnership, MCHA Capital, LLC, a Minnesota limited liability company, Robert
Tipler and Richard K. Mathews, (“Lessor”) and Angeion Corporation, a Minnesota
corporation, and Medical Graphics Corporation, a Minnesota corporation
(collectively “Tenant”), as amended by the First Addendum to Lease, the Second
Addendum to Lease and the Third Addendum to Lease (as amended, the “Lease”). All
capitalized terms in the Lease shall have the same meaning in this Fourth
Addendum.

          WHEREAS, the term of the Lease is set to expire on December 31, 2012,
and Lessor and Tenant desire to enter into this Fourth Addendum regarding
Tenant’s continued occupancy of the Premises and certain other matters relating
to the extension.

          NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Lessor and Tenant agree to the following:

          The following sections of the Lease are hereby amended by this Fourth
Addendum:

 

 

1.

TERM. The term of the Lease shall be extended for sixty (60) months commencing
January 1, 2013 and terminating on December 31, 2017.

 

 

2.

RENT. During the sixty (60) month extension period, Tenant shall pay rent to
Lessor in the following amounts, which for each year shall be payable in equal
monthly installments as set forth below, payable in advance on the first day of
each month:


 

 

 

 

 

 

 

 

Annual Rent

 

Monthly Rent

 

First year

 

$

305,914.32

 

$

25,492.86

 

Second year

 

$

312,032.61

 

$

26,002.72

 

Third year

 

$

318,273.26

 

$

26,522.77

 

Fourth year

 

$

324,638.72

 

$

27,053.23

 

Fifth year

 

$

331,131.50

 

$

27,594.29

 


 

 

3.

COSTS. Tenant agrees to continue to pay all costs and expenses relating to the
leased premises consistent with the terms of the Lease and consistent with the
ordinary course of business established by Tenant and Lessor during the term of
the Lease, including without limitation, all operating expenses, taxes,
utilities, maintenance and repairs, except for those specifically described
below.

 

 

4.

IMPROVEMENTS. Lessor agrees to complete and pay for those improvements described
on Exhibit A, attached hereto and incorporated herein. Lessor and Tenant agree
that the improvements will be completed according to an agreed-upon schedule.
Tenant agrees to cooperate with Lessor to permit Lessor to schedule and complete
the work efficiently and on-time.

 

 

5.

BROKER FEE. Lessor agrees to pay Tenant’s broker, Philip J. Kluesner of Gannett
Peak Partners, a broker fee equal to two percent (2%) of the rent payable over
the sixty (60) month extension; provided however, that Tenant’s broker must
share the fee with

1

--------------------------------------------------------------------------------




 

 

 

Lessor’s counsel Steven D. Snelling of Snelling Law Office, LLC, in a proportion
to be negotiated and agreed to by Tenant’s broker and Lessor’s counsel. The fee
shall be payable upon execution of this Fourth Addendum by Lessor and Tenant.

          Except as amended or modified herein, all other provisions of the
Lease remain in full force and effect.

          IN TESTIMONY WHEREOF, Lessor and Tenant have executed this Fourth
Addendum to Lease as of the day and year first above written.

 

 

 

 

 

 

LESSOR:

 

TENANT:

 

 

 

 

 

 

 

VRT Properties, LLC

 

Angeion Corporation

 

 

 

 

 

 

 

By:

     /s/ Albert M. Hafner

 

By:

     /s/ Robert M. Wolf

 

Its:

     Owner

 

Its:

     CFO

 

 

 

 

 

 

 

 

 

 

Medical Graphics Corporation

 

 

 

 

 

 

 

 

 

 

By:

     /s/ Robert M. Wolf

 

 

 

 

Its:

     CFO

 

2

--------------------------------------------------------------------------------